As Filed with the Securities and Exchange Commission on October 26, 2015 Registration No. 333-180868 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Van Eck Merk Gold Trust* (Exact name of Registrant as specified in its charter) New York (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 46-6582016 (I.R.S. Employer Identification No.) 2 Hanson Place Brooklyn, NY 11217 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Axel Merk President and Chief Investment Officer Merk Investments LLC, Sponsor 555 Bryant Street, #455 Palo Alto, California 94301 Telephone: (650) 323-4341 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to Shoshannah D. Katz, Esq. K&L Gates LLP 1 Park Plaza, 12th Floor Irvine, CA 92614 Telephone: (949) 253-0900 Facsimile: (949) 253-0902 Stacy L. Fuller, Esq. K&L Gates LLP 1treet, NW Washington, DC 20006 Telephone: (202) 778-9000 Facsimile: (202) 778-9100 Approximate date of commencement of proposed sale to the public: As soon as practicable after the Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement the same offering.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☒ (Do not check if a smaller reporting company) Smaller reporting company ☐ The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. * The Registrant effected a name change from Merk Gold Trust on October 26, 2015. EXPLANATORY NOTE The Registrant, formerly known as the Merk Gold Trust, previously filed a Registration Statement on Form S-1 (File No. 333-180868) with the U.S. Securities and Exchange Commission, or the SEC, which was declared effective, as amended, on May 14, 2014, referenced here as the Original Registration Statement, which was further amended via a post-effective amendment declared effective on August 17, 2015, referenced here as the Amended Registration Statement. Effective October 26, 2015, Merk Investments LLC, or Merk, as the Sponsor of the Registrant and The Bank of New York Mellon, or BNY, as the Trustee of the Registrant, amended the Depositary Trust Agreement that created and governs the Registrant. The amendment effectuated a change in the name of the Registrant from “Merk Gold Trust” to “Van Eck Merk Gold Trust,” and renamed the shares offered by the Registrant as the “Van Eck Merk Gold Shares,” which the Registrant refers to collectively as the Name Change. Except for theName Change, the Depositary Trust Agreement remains in full force and effect on its existing terms. The Van Eck Merk Gold Trust, or the Trust, is filing this Post-Effective Amendment No. 2 to the Amended Registration Statement, or this Post-Effective Amendment, to, among other things, (i) reflect the Name Change, (ii) include its unaudited quarterly financial statements for the fiscal quarter ended July 31, 2015, as previously filed with the SEC, and (iii) update certain sections contained in the prospectus included herein to reflect information previously filed with the SEC in the Trust’s current and periodic reports. The Original Registration Statement registered shares representing units of fractional undivided beneficial interest in the Registrant for issuance from time to time. The applicable registration fees payable in connection with the continued registration of these securities were previously paid in connection with the filing of the Original Registration Statement and the number of shares registered in this offering, now known as Van Eck Merk Gold Shares, has not changed. This Post-Effective Amendment is being filed in accordance with Section 10(a)(3) of the Securities Act of 1933, as amended. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED October 26, 2015 57,416,000 Van Eck Merk Gold Shares VAN ECK MERK GOLD TRUST The Van Eck Merk Gold Trust (Trust), formerly known as the Merk Gold Trust, issues Van Eck Merk Gold Shares (shares), formerly known as Merk Gold Shares, which represent units of fractional undivided beneficial interest in the Trust. The Trust’s primary objective is to provide investors with an opportunity to invest in gold through the shares and be able to take delivery of physical gold bullion (physical gold) in exchange for their shares. The Trust’s secondary objective is for the shares to reflect the performance of the price of gold less the expenses of the Trust’s operations. The Trust is not actively managed. Merk Investments LLC is the Trust’s sponsor; The Bank of New York Mellon is the trustee of the Trust; and JPMorgan Chase Bank, N.A. is the Trust’s custodian. Physical gold that the Trust will hold includes London Bars and, for the limited purposes described herein, other gold bars and coins, without numismatic value, having a minimum fineness (or purity) of 995 parts per 1,000 (99.5%) or, for American Gold Eagle gold coins, with a minimum fineness of 91.67%. Shares are issued by the Trust in blocks of 50,000 shares called “Baskets” in exchange for gold from certain registered broker-dealers or other securities market participants (Authorized Participants). The Trust issues and redeems Baskets on an ongoing basis at net asset value to and from Authorized Participants who have entered into a contract with the Sponsor and the Trustee. Investors who would like to take delivery of physical gold in exchange for their shares (Delivery Applicants) may submit shares to the Trust in exchange for physical gold. See “Taking Delivery of Physical Gold.” Shares will be offered to the public from time to time at prices that will reflect, among other things, the price of gold and the trading price of the shares on NYSE Arca at the time of the offer. Prior to this offering, there has been no public market for the shares. The shares trade on NYSE Arca under the symbol “OUNZ.” On October 23, 2015, the closing price of our shares was $11.56 per share. The market price of the shares may be different from the net asset value per share. Investing in the shares involves significant risks. See “Risk Factors” starting on page 14. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of the securities offered in this prospectus (Prospectus), or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Trust is an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act (the “JOBS Act”). However, the Trust will not take advantage of any exemptions or other relief provided to emerging growth companies under the JOBS Act. The shares are neither interests in nor obligations of either the Sponsor or the Trustee. The shares are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. The Trust is not an investment company registered under the Investment Company Act of 1940, as amended. The Trust is not a commodity pool for purposes of the Commodity Exchange Act of 1936, as amended, and the Sponsor is not subject to regulation by the Commodity Futures Trading Commission as a commodity pool operator or a commodity trading advisor. On May 6, 2014, an initial purchaser, subject to conditions,deposited gold for the purchase of two initial Baskets totaling 100,000 shares, as described in “Plan of Distribution.” The initial Baskets were created at a per share price equal to the value of 1/100th of a Fine Ounce of gold on May 6, 2014, the date of formation of the Trust. Delivery ofinitial Baskets was made on or about May 14, 2014. The Trust received all proceeds from the offering of the initial Baskets in gold in an amount equal to the full price for the initial Baskets. As of July 31, 2015, there were 5,762,437 Merk Gold Shares (now known as Van Eck Merk Gold Shares) outstanding. The date of this Prospectus is, 2015. TABLE OF CONTENTS STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 2 THE OFFERING 7 SUMMARY FINANCIAL CONDITION & SELECTED FINANCIAL DATA 13 RISK FACTORS 14 USE OF PROCEEDS 29 THE GOLD INDUSTRY 29 BUSINESS OF THE TRUST 35 CREATION AND REDEMPTION OF SHARES BY AUTHORIZED PARTICIPANTS 39 TAKING DELIVERY OF PHYSICAL GOLD 43 FEDERAL INCOME TAX CONSEQUENCES 50 ERISA AND RELATED CONSIDERATIONS 54 PLAN OF DISTRIBUTION 55 DESCRIPTION OF THE TRUST 56 DESCRIPTION OF THE SHARES 62 THE SPONSOR 64 THE TRUSTEE 67 THE CUSTODIAN 72 DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 76 STATEMENTS, FILINGS AND REPORTS 79 CONTROLS AND PROCEDURES 80 LEGAL MATTERS 81 EXPERTS 81 WHERE YOU CAN FIND MORE INFORMATION 81 GLOSSARY 81 APPENDIX A INDEX TO FINANCIAL STATEMENTS
